Citation Nr: 1400740	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction is with the Baltimore RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for prostate cancer.  He contends that he was exposed to herbicides, asbestos, and pesticides (specifically related to cockroach control on the USS Iwo Jima) in service.  There has been no development as to pesticide exposure while serving aboard the USS Iwo Jima or asbestos exposure during service.  The Board finds that such development is necessary before proceeding to the merits of the claim on appeal.  

Private treatment records from 2008 and 2009 show that the Veteran was diagnosed with prostate cancer and underwent a radical prostatectomy.  The Veteran contends that his prostate cancer may be related to exposure to chemicals during service.  The Board finds that a VA examination is warranted to address the link, if any, between the Veteran's prostate cancer and exposure to chemicals during service.  

Accordingly, the case is REMANDED for the following action:

1.  Complete all appropriate development related to the Veteran's claimed asbestos exposure, including requesting information to verify exposure to asbestos aboard the USS Iwo Jima (LPH2).  Make appropriate requests to determine, if possible, what pesticides were used aboard the USS Iwo Jima (LPH2) during the Veteran's service.  Document all development in the claims file.

2.  After completing the above development and associating all evidence with the claims file, ensure that the Veteran is scheduled for an examination with a medical professional qualified to provide the opinions requested below.  The examiner must review the claims file and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints, as well as a comprehensive evaluation, including any tests deemed necessary.  The examiner is asked to provide the following opinions:  

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's prostate cancer had onset during or was caused by the Veteran's military service.  

(b)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's prostate cancer was caused by exposure to asbestos during military service.

(c)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's prostate cancer was caused by exposure to pesticides during military service.  

Provide a rationale (explanation of reasoning) for each opinion expressed.  If any medical literature or studies are cited or relied upon, describe such materials in detail and explain their applicability to the Veteran's case.  If unable to provide any of the requested opinions without resorting to mere speculation, provide a complete explanation stating why this is so.  

3.  After completing the above development and any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


